                                          Case 4:19-cv-03757-HSG Document 20 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MAYITO GUZMAN,                                    Case No. 19-cv-03757-HSG
                                   8                    Plaintiff,                         ORDER GRANTING EXTENSION OF
                                                                                           TIME TO FILE DISPOSITIVE
                                   9             v.                                        MOTION
                                  10     D. DORSEY, et al.,                                Re: Dkt. No. 19
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Good cause being shown, defendants’ request for an extension of time to file their
                                  14   dispositive motion. Dkt. No. 19.
                                  15          Defendants shall file their dispositive motion by November 1, 2020. If plaintiff files a
                                  16   second amended complaint, defendants’ dispositive motion shall be due thirty days from the date
                                  17   of the Court’s order screening the second amended complaint.
                                  18          Plaintiff’s opposition to the dispositive motion must be filed with the Court and served
                                  19   upon defendants no later than 28 days from the date the motion is filed. Defendants shall file a
                                  20   reply brief no later than 14 days after the date the opposition is filed. The motion shall be deemed
                                  21   submitted as of the date the reply brief is due. No hearing will be held on the motion.
                                  22          This order terminates Dkt. No. 19.
                                  23          IT IS SO ORDERED.
                                  24   Dated: 10/2/2020
                                  25                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  26                                                   United States District Judge
                                  27

                                  28
